Citation Nr: 1446109	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12 28-724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spinal stenosis, including temporary total ratings based on surgical treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike. A. Sobiecki



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a disability rating in excess of 20 percent for lumbar spinal stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The results of a February 2012 VA examination show that the Veteran suffers from cervical degenerative disc disease.  The current disability criterion is met.

The Veteran's service treatment records indicate that he played Corps Squad football and lacrosse.  The Veteran contends that his cervical spine disability is a direct result of injuries he sustained while playing football.  While there is no specific mention of cervical spine or neck pain in his service treatment records, there are mentions of general back pain, including back pain not specifically attributed to the thoracolumbar area.  In light of this evidence and the Veteran's credible recollections of recreational athletic injuries,, and no evidence to the contrary, the in-service criterion is met.

The Veteran contends that his cervical degenerative disc disease is the direct result of injuries he sustained while playing football during active service.  

The Veteran underwent a VA examination in February 2012.  The examiner determined that the Veteran's current cervical spine disability is less likely than not related to his military service.  The examiner's rationale was based on two facts.  First, the examiner noted that the Veteran's service treatment records were absent of complaints or mentions of cervical spine pain or injuries.  Second, the examiner continued by explaining that nearly everyone experiences cervical degenerative disc disease after the age of 30 and that it only worsens as they get older; he then attributed the Veteran's cervical disability to this sort of general wear and tear.

The claims file also contains two nexus opinions from the Veteran's surgeon, Dr. Alfred Ogden.  In a note dated May 2011, Dr. Ogden stated that the Veteran's cervical spine condition is a direct result of injuries sustained playing football during active service.  In a note dated September 2012, he stated that the Veteran's lumbar and cervical disabilities are really a single disability and that the surgical work done has been to address symptoms and manifestations of the same disability.  The doctor believes that the two disabilities that he views as one have the same etiology.

The opinion of Dr. Ogden is probative in value.  At the time of forming a nexus opinion, the doctor was very familiar with the Veteran, having just performed surgery on him.  Dr. Ogden also had the opportunity to review the Veteran's history and reflect on it before giving his opinion.  He did not discount the fact that the service treatment records did not mention cervical spine pain, but rather looked at the records with an open mind and saw that the Veteran played football while in-service and actually suffered injuries therefrom.

The opinion of the VA examiner is of less value.  While the examiner did review the Veteran's claims file and service treatment records, he did not discuss the Veteran's history of sport-related injuries incurred in service.  Nor was there a discussion on the potential impact that playing those sports could have had on the Veteran's musculoskeletal system.  Additionally, the examiners reasoning regarding his belief that the Veteran's cervical problems are merely a product of his age lacked substance in light of the Veteran's history. 

Accordingly, there is a competent and credible basis to conclude that the Veteran's cervical spine disability relates to his active service.  The Board finds that the evidence is at least in equipoise and, applying the benefit-of-the-doubt doctrine, service connection is warranted for degenerative disc disease of the cervical spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

REMAND

The Veteran is seeking an increased disability rating for his lumbar spinal stenosis, currently rated as 20 percent disabling, as well as temporary total ratings based on surgical treatment necessitating convalescence.  

The Veteran's most recent VA examination was performed in April 2012.  Subsequently, the Veteran underwent an operation on his lumbar spine on May 30, 2012, characterized as a left L3-L4 far lateral microdiscectomy, as well as a more recent operation on October 28, 2013.  Thus, the Veteran's service-connected lumbar spine disability may have increased in severity.  Accordingly, the Board finds that a new VA compensation examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran has claimed a period of convalescence following his May 30, 2012 surgery.  See 38 C.F.R. § 4.30.  In support of his claim, he submitted an October 2012 statement from his neurosurgeon (Dr. Ogden), which noted the date of his surgery, and stated that 6 months of convalescence was anticipated.  The Veteran also noted that Dr. Ogden suggested a 3 month convalescent period after the October 28, 2013 surgery.  In view of the possibility of a temporary total rating, on remand, the RO should obtain all treatment records related to the surgery.  Additionally, the VA examiner should discuss the particular operation and potential resultant convalescence.  See Felden v. West, 11 Vet. App. 427, 431 (1998) (noting that "[c]onvalescence is 'the stage of recovery following an attack of disease, a surgical operation, or an injury,'" while "recovery means 'the act of regaining or returning toward a normal or healthy state.'") (citing medical dictionaries).

Accordingly, this issue is REMANDED for the following actions:

1.  Contact Dr. Ogden and request all records related to the Veteran's periods of convalescence following his May 30, 2012, and October 28, 2013 surgeries.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any non-duplicative, new private treatment records and VA treatment records relevant to the Veteran's lumbar spine disability.  The medical records relevant to these disabilities are infrequent after halfway through 2012.  The focus should be on records dating from mid-2012 onward.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability, as well as any convalescent periods.  The entire claims file, to include electronic files, must be reviewed by the examiner.  All necessary tests and studies should be provided.

After providing a comprehensive lumbar spine examination, the examiner is also to address the following:

(a)  What is the typical convalescence period for the lumbar spine surgery the Veteran underwent on May 30, 2012, and October 28, 2013?

(b)  Provide an opinion as to the length and nature of the Veteran's convalescence following each surgery and when he recovered; that is, when did he "regain or return toward a normal or healthy state?"

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issue remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


